DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one nozzle with sequential opening.” The limitation is indefinite, because it is not clear what is meant by at least one nozzle with sequential opening, whether it means that a nozzle is capable of sequentially opening (perhaps as in closing and opening multiple times sequentially) or whether it implies that there are at least two nozzles which open in sequence, one nozzle opening before another. However, since the latter case requires at least two nozzles and the claim only requires at least one nozzle, Examiner considers the limitation to include the former interpretation that “with sequential opening” means that a single nozzle must be able to open and close multiple times in sequence.
In Claim 1, line 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
Claim 1 recites the limitation "the drop on demand technology" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear that there is a single definitive set of technology which can be referred to as the drop on demand technology. Examiner considers the limitation to include the interpretation “drop on demand technology.”
Claim 1 recites the limitation "the coordinates" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “coordinates.”
Claim 1 recites the limitation "moving the nozzle" in line 10.  There is ambiguous antecedent basis for this limitation in the claim, since previously the claim requires at least one nozzle, making unclear as to whether the limitation should be interpreted as “moving the at least one nozzle” or as “moving one nozzle of the at least one nozzle.” Examiner considers the broadest reasonable interpretation to include “moving a nozzle.”
Claim 1 recites the limitation "the projections" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “projections.”

Claim 1 recites the limitation "the spacing" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a spacing.”
Claim 1 recites the limitation "the journey" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a journey.”
Claim 1 recites the limitation “the same first two drops.” The limitation is indefinite, because it is not clear what the first two drops are the same as, since no other first two drops are previously recited. Examiner considers the limitation to include the interpretation “the first two drops.”
Claim 4 recites the limitation “respective centers of several pairs of two successive drops.” The limitation is indefinite as ambiguous, because it is not clear whether it means centers of pairs of drops (which might be a mean distance between centers of two drops of a pair) or centers of drops. Examiner considers the limitation to include either interpretation. 
Claim 5 recites the limitation "the curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a curvature.”
Claim 5 recites the limitation “by default” in line 4. The limitation makes the claim indefinite, because it is not clear how it is meant to qualify the required width and places in doubt whether the width must actually be less than or equal to the width of a drop once spread, since it might only be that width “by default.” Examiner considers the term “by default” superfluous and that the width must be less than or equal to the width of a drop once spread.
Claim 5 recites the limitation “measured from center to center and parallel to the curvature.” The limitation is indefinite, because it is not clear what is meant by “center” (center of a drop?), and if measured from the center of one drop to the center of a successive drop how “parallel to the curvature 
Claim 7 recites the limitation "the nozzle" in line 3.  There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 requires both “at least one nozzle” and “the nozzle,” making it unclear as to whether the limitation should be interpreted as one of the nozzles of the at least one nozzle, the nozzle that is recited in “the nozzle” in Claim 1, or one of the “at least one nozzles” OTHER THAN the specific “the nozzle” in Claim 1. Examiner considers the broadest reasonable interpretation to include a nozzle of the at least one nozzle.
Claim 8 recites the limitation "the opening frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an opening frequency.”
Claim 8 recites the limitation "the actual speed and/ or position" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an actual speed and/ or position.”
Claim 10 recites the limitation "the opening and closing of each nozzle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an opening and closing of each nozzle.”

Claim 12 recites the limitation “each nozzle can have a different ejection frequency.” The limitation is indefinite, because it is not clear what the limitation requires or implies, whether, for example, that each nozzle is capable of having a different ejection frequency or that each nozzle also DOES NOT have to have a different ejection frequency. Examiner considers the broadest reasonable interpretation of the claimed method to include that each nozzle does not have to have a different ejection frequency.
Claim 13 recites the limitation "the path" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear whether there is a distinction between “journey” in Claims 1 and 13 and “path” in Claim 13 or whether they are considered synonyms. Since Applicant uses different words, Examiner considers the choice deliberate and considers them possibly to mean different things, but any difference is not clear. Examiner considers the limitation to include the interpretation “a path.”
Claim 13 recites the limitation "the nozzle" in line 3.  There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 requires both “at least one nozzle” and “the nozzle,” making it unclear as to whether the limitation should be interpreted as one of the nozzles of the at least one nozzle, the nozzle that is recited in “the nozzle” in Claim 1, or one of the “at least one nozzles” OTHER THAN the specific “the nozzle” in Claim 1. Examiner considers the broadest reasonable interpretation to include a nozzle of the at least one nozzle.
Claim 14 recites the limitation "the nozzle" in line 3.  There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 requires both “at least one nozzle” and “the nozzle,” making it unclear as to whether the limitation should be interpreted as one of the nozzles of the at least one nozzle, the nozzle that is recited in “the nozzle” in Claim 1, or one of the “at least one nozzles” OTHER 
Claim 14 recites the limitation "the spray axis of the nozzle" in line 2.  There is ambiguous antecedent basis for this limitation in the claim. Since Claim 1 from which Claim 14 depends recites an “ejection axis of the nozzle,” it is not clear whether “spray axis” is a synonym of “ejection axis.” Since Applicant could have used the same term both times, Examiner considers that the choice is deliberate, but it is not clear what distinction is intended. Examiner considers the limitation to include the interpretation “a spray axis of the nozzle.”
Claim 15 recites the limitation “controller programmed to implement the method defined in claim 1.” The limitation is indefinite, because it is not clear what is meant by “programmed to implement the method defined in claim 1,” whether for example the controller must be programmed to implement at least some aspect of the claimed method or whether it must be programmed to perform every step of the claimed method. Claim 1 requires that the robot comprises a controller which commands a nozzle with sequential opening. Examiner considers the limitation to require a controller which is capable of commanding at least one nozzle to open or close sequentially.
Claim 17 recites the term “installation.” The limitation is indefinite as vague. For example, it is not clear whether the term “installation” can include an application robot itself or whether it implies something other than the robot itself. Examiner considers the broadest reasonable interpretation of “installation” to be “apparatus.”
Claims 2-17 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg (US 2017/0252808).
Regarding Claims 15 and 17, Myerberg et al. (US’808) teach an applicator robot (also installation comprising one robot) for a coating product, comprising a controller programmed to implement the method defined in Claim 1, since it is capable of commanding a nozzle to open or close sequentially [0050, 0101-0103].
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medard et al. (US 2017/0252765).
Regarding Claims 15-17, Medard et al. (US’765) teach an applicator robot (also installation comprising one robot) for a coating product, comprising a controller programmed to implement the method defined in Claim 1, since it is capable of commanding a nozzle to open or close sequentially (Fig. 1; [0008, 0011, 0019]).
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is considered to include US 2017/0252765. 

FR’368 fails to teach a combination of steps including moving the nozzle of the robot applicator between a starting point and an arrival point, the projections of which, along the ejection axis of the nozzle, on the surface to be coated, respectively define a first 15reference point and a second reference point respectively belonging to two edges of the surface to be coated, in order to deposit a series of drops between the two edges, wherein the spacing between the respective centers of two successive drops of the series of drops is adjusted by the controller as a function of the length of the journey between the two 20reference points and such that the last drop of the series of drops is deposited in a centered manner on the second reference point.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712